Citation Nr: 1704861	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  08-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to right hand disability, to include as secondary to service-connected degenerative joint disease of the right shoulder.

2.  Entitlement to service connection for a stomach ulcer.

3.  Entitlement to an initial rating for diabetes mellitus in excess of 20 percent.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus associated with herbicide exposure.

5.  Entitlement to recognition of the Veteran's daughter, L.K., as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  He also had subsequent service in the Alabama National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006, July 2009, August 2011, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The November 2006 decision, in part, granted service connection for diabetes mellitus and assigned a 20 percent evaluation effective February 27, 2006.  The July 2009 decision, in part, denied service connection for hypertension.  In the August 2011 decision, the RO, in part, denied service connection for a right hand disability and for stomach ulcers.  In the October 2014 decision, the RO found that permanent incapacity for self-support was not established for the veteran's child, L.K. (noted on the title page of this decision as entitlement to recognition of the Veteran's daughter, L.K., as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18).  

In August 2010 the Veteran and his spouse testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran requested a Board hearing for the denial of service connection for a right hand disability, to include as secondary to service-connected right shoulder disability and service connection for stomach ulcers in a May 2014 VA Form 9 and also requested a Board hearing for his increased rating claim for diabetes mellitus in a subsequent March 2016 VA Form 9 but thereafter requested to withdraw both request.  See May 2016 Correspondence.  Accordingly, the Board finds these hearing requests withdrawn.

In June 2011 and September 2012, the Board remanded the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus to the Agency of Original Jurisdiction (AOJ) for further development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the September 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for hypertension and recognition of the Veteran's daughter, L.K., as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not had a right hand disability during the course of his claim and appeal.

2.  The Veteran has not had a stomach ulcer disability during the course of his claim and appeal.

3.  The Veteran's diabetes requires insulin and restricted diet, but not regulation of activities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

2.  The criteria for service connection for a stomach ulcer disability have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for an initial rating for diabetes higher than 20 percent have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2008, April 2009, and August 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records, VA medical treatment records, private post-service medical treatment records, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran. 
A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the questions for consideration are entitlement to higher initial and subsequent ratings assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Veteran was afforded multiple VA examinations in October 2006, May 2009, September 2010, May 2014, and October 2015 to explore the nature and etiology and to determine the current severity of diabetes.  The Board finds that the VA opinions obtained in this case are adequate, as the opinions are predicated on a full reading of the VA medical records in the Veteran's claims file; considered all of the pertinent evidence of record and the statements of the Veteran; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Board considers the examination reports adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, a VA examination was not provided, and not required, with regard to a right hand condition and stomach ulcers.  VA has no duty to provide examination in this regard because the competent and credible evidence does not show a relevant injury, disease, or event in service related to a right hand condition and stomach ulcers.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As discussed below, in making this determination, the Board has not ignored the statements of the Veteran regarding his symptoms.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to a right hand condition and stomach ulcers.  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material aspect of a claim, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Right Hand

The Veteran asserts that the right hand condition (which he describes as pain and the inability to use while driving or gripping) is secondary to his service-connected right shoulder disability.  Specifically, in a July 2010 statement, he described that his right shoulder had a lot to do with his hand pain because the pain starts from his arm and radiates down to his finger.  See July 2010 VA Form 21-4138.  Additionally, in a subsequent August 2011 statement, the Veteran asserts that his right hand symptoms are the same as the peripheral neuropathy in his upper and lower extremities but the condition is in the right hand.  See Veteran's Correspondence dated in August 2011.  Notably, service-connection has already been established for peripheral neuropathy in the bilateral upper and lower extremities and he is currently being compensated at the 40 percent rate for right upper extremity peripheral neuropathy.

The Board notes that the Veteran is competent to report his observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to the Veteran's statements that he has a current right hand disability, lay witnesses are competent to opine as to some matters of diagnosis, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay diagnosis is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements as to the etiology of symptoms experienced in his right hand is not competent evidence.  Here, whether pathology of one part of the anatomy affects another part of the anatomy or whether there is any pathology of a given part of the anatomy (the right hand) are not questions that can be answered by observation by a layperson.  Under the facts of this case, where there are neurological symptoms already compensated for, a whether the Veteran has a separate condition of his right hand is a question beyond the realm of knowledge of a layperson.  

In this regard, and understanding that the Veteran is already service-connected for peripheral neuropathy of the upper right extremity, for the following reasons, the Board finds the most probative evidence of record does not reflect that the Veteran has any additional right hand condition.  Particularly, in May 2014 and October 2015 the Veteran underwent VA examination for peripheral neuropathy of the upper and lower extremities.  The May 2014 examination report indicates the Veteran reported current symptoms of moderate pain and tingling in the hands and difficulty buttoning his shirts.  The October 2015 examination report indicates the Veteran reported worsening symptoms to include numbness and tingling in both hands, and more difficulty grasping with the right hand.  See May 2014 and October 2015 Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire (DBQ).  

Pertinent post-service evidence also includes a September 2010 VA diabetes mellitus examination report noting the Veteran reported that he injured his right index finger.  An April 2014 VA treatment record notes reports of numbness and tingling in the hands.  Most recent treatment records, to include a May 2015 VA treatment record shows that the Veteran presented with complaints of pain, numbness and tingling in the hands (and also in his legs and feet) (noted as neuropathy in hands).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board acknowledges the Veteran's reports of symptoms to include right hand pain, numbness, and tingling.  However, during the period on appeal, the preponderance of evidence is against a finding that the Veteran has a right hand disability.  For example, in May 2014 and October 2015, during the VA peripheral neuropathy examinations, on examination of the hands, the examiners noted the symptoms of pain, tingling, and numbness.  The diagnosis was diabetic peripheral neuropathy of the bilateral upper extremities.  There is no mention of an additional right hand condition, provisional diagnosis or otherwise.  See May 2014 and October 2015 Diabetic Sensory-Motor Peripheral Neuropathy DBQ.  
In an August 2011 statement the Veteran reported that his right hand symptoms were the same as the peripheral neuropathy in his upper and lower extremities but the condition is in the right hand.  See Veteran's Correspondence dated in August 2011.  

To the extent that peripheral neuropathy, right upper extremity is associated with the Veteran's diabetes, these symptoms were already contemplated in the ratings assigned for peripheral neuropathy.  

In light of the foregoing, the Board finds that service connection for a right hand disability is not warranted.  First, the record does not show a competently diagnosed right hand disorder at any time from contemporaneous to when the Veteran filed his claim to the present.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  As a current disability is required to establish entitlement to service connection for a particular disability, entitlement to service connection for a right hand disorder is not warranted.  

For all of the above reasons, the preponderance of the evidence is against the elements required to establish service connection for a right hand.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Stomach Ulcers

The Veteran seeks service connection for stomach ulcers.  In his August 2011 statement, he wrote that he developed stomach ulcers in Vietnam due to the stress related to being there.  

The Veteran's service treatment records, to include his entry and separation examination reports are devoid of reference to complaint of, or treatment for, any stomach problems.  Specifically, his January 1970 pre-induction Report of Medical History, August 1968 enlistment and March 1970 separation Reports of Medical History note no symptoms or diagnoses related to the stomach.  In addition, the March 1970 Report of Medical History completed by the Veteran at the time of separation from service indicates no history of stomach problems and no indication of a disability at that time.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim. 

Pertinent, post-service treatment records on this matter consists only of VA treatment records, which show that on multiple occasions the Veteran was treated for stomach discomfort and prescribed medications to include omeprazole and also simethicone for gas but do not mention a diagnosis for stomach ulcers or any other stomach condition.  Specifically, VA treatment records show the Veteran presented with complaints of stomach problems and was treated for an upset stomach in November 2005, September 2013, and October 2013.  He also reported using over the counter medication to include Mylanta.  See Birmingham VA Medical Center (VAMC) Treatment Records.

In light of the foregoing, the Board finds that service connection for stomach ulcers is not warranted.  In so finding, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board acknowledges the Veteran's reports that he developed stomach ulcers due to in-service incurrence.  See August 2011 Statement.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The Veteran is competent to report that he experienced stomach discomfort in service.  However, the Veteran's statements are less probative than the medical evidence of record, to include the Veteran's service medical records, which reflect no event, injury, or disease in service to which a current stomach disorder could be related.  Additionally, the March 1970 report of medical history provides evidence of no stomach disability at the time of separation and no history of stomach problems.  The Board finds that report more probative than the Veteran's current reports that he experienced stomach discomfort during service because the March 1970 report was made contemporaneous to service while his other reports come many years later and are thus subject to the effects of the passage of time as to accurate recollection.

Here, the record does not show a competently diagnosed stomach disorder at any time from contemporaneous to when the Veteran filed his claim to the present.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  As a current disability is required to establish entitlement to service connection for a particular disability, entitlement to service connection for a stomach ulcer disability is not warranted.  

Therefore, as the preponderance of the evidence reflects that the Veteran has not had a stomach ulcer disability at any time since filing the claim, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Accordingly, the Veteran's claim for service connection for a stomach ulcer disability must be denied, as the preponderance of the evidence is against the elements required to establish service connection for a stomach ulcer disability.  Thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


III.  Increased Rating Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's diabetes requires insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does not.

In his January 2016 notice of disagreement, the Veteran indicated that his diabetes had worsened explaining that his medication dosage was increased from taking one pill daily to two pills, daily insulin injections, and restrictions to include exercise.  The Veteran also indicated that such treatment had not controlled his diabetes.  See January 2016 VA Form 21-4138.

There are five VA examination reports in the evidence of record, dated October 2006, May 2009, September 2010, May 2014, and October 2015.  On the October 2006 and May 2009 VA examinations, the Veteran indicated that he was independent in his activities and denied impediment to his usual occupation, which was working full time as a physical therapist tech.  On each VA examination, it was specifically indicated that the Veteran did not require regulation of activities as part of medical management of his diabetes.  The examiners also indicated that the diabetes did not impact the Veteran's ability to work.  The VA treatment records contain multiple references to diabetes without complications, but do not indicate that the diabetes requires regulation of activities.  In fact, VA treatment records document that the Veteran was provided counseling on the importance of diet, weight control, and exercise on control of diabetes.

The above reflects that there is no medical evidence of "avoidance of strenuous occupational and recreational activities."  The Veteran is competent to report his observable symptoms and history concerning the progression of his diabetes, and such reports must be considered with his claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the Veteran indicated only that his daily dosage of oral medication had increased and that insulin is required daily.  He also described a restriction on exercise.  See January 2016 VA 21-4138.  He did not indicate that any physician had told him to regulate his activities due to his diabetes.  Moreover, the VA treatment records document that the Veteran was provided counseling on the importance of diet, weight control, and exercise in the context of diabetic care.  As the only medical opinions to specifically address the question indicated that the Veteran did not have to regulate his activities due to his diabetes and the lay and medical evidence is not inconsistent with this opinion, the weight of the evidence is against a finding that the Veteran's diabetes requires regulation of activities.  As the higher ratings all require regulation of activities, and in any event there is no argument or evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider, the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's diabetes during the period on appeal.  The benefit of the doubt doctrine is thus not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

In this regard, Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans diabetes mellitus are addressed by criteria found in the rating schedule.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection has also been established for peripheral neuropathy of all four extremities as well as a scar of the right thigh.  The evidence does not show that he has any combined effect of these disabilities that make the disability picture of his diabetes mellitus an unusual or exceptional one.  The Board therefore declines to remand this case for referral for extraschedular consideration.  


ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for stomach ulcers is denied.

Entitlement to an initial rating for diabetes mellitus in excess of 20 percent is denied.



REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

A.  Hypertension

In September 2012, the Board remanded the claim for hypertension, to include as secondary to service-connected diabetes mellitus to the AOJ for an addendum medical opinion or for a new examination if the examiner determined necessary.  A VA hypertension examination was conducted in May 2014 and diabetes mellitus examinations were conducted in May 2014 and October 2015.  Upon review of the reports of these examinations, the Board finds that they are inadequate to rely upon in this case.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Despite the AOJ's actions, the Board finds that there has not been substantial compliance with the September 2012 remand directives, necessitating further remand of this matter.

Pursuant to the Board's remand directives, the September 2010 examiner was to provide an addendum opinion addressing whether hypertension had its onset during active service or was caused or alternately aggravated (i.e. chronically worsened) by his service-connected diabetes mellitus.  As noted above, the Veteran was afforded VA examinations in May 2014 and October 2015.  The May 2014 examiner who conducted the VA hypertension examination did not provide an opinion as to whether hypertension had its onset during service.  Additionally, neither the May 2014 or October 2015 examiners who conducted the VA diabetes mellitus examinations provided an opinion as to whether hypertension had its onset in service or whether service-connected diabetes mellitus caused or alternatively aggravated (i.e. chronically worsened) his hypertension.  In fact, neither VA examination report provides a specific opinion on the etiology of hypertension.

Additionally, pursuant to the Board's remand directives, the Board instructed that the addendum opinion should also include a discussion of the Veteran's treatment for kidney conditions, including the March 2009 treatment at UAB Highlands for pyelonephritis and any later treatment of a kidney condition that is documented in the claims file.  Notably, treatment records from UAB Highland were received and associated with the claims file in October 2012 but neither the May 2014 nor the October 2015 examination reports address a kidney condition or the treatment records received from UAB Highland.

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claim, and that, regrettably, another remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.310 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that following the September 2012 remand, the Veteran submitted a statement claiming an alternative theory of entitlement for service connection for hypertension.  Specifically, in an October 2012 statement, the Veteran wrote that he is treated for hypertension at the VA hospital and during treatment he was informed that hypertension is related to Agent Orange exposure.  See October 2012 VA Form 21-4138.  Additionally, in a January 2016 statement, he stated that during a VA Agent Orange examination he was advised that his elevated blood pressure was due to Agent Orange exposure.  See January 2016 VA Form 21-4138.  

Hence, on remand, the AOJ must ensure that the Veteran is scheduled for another examination and obtain a medical opinion -by an appropriate health professional who has not previously examined the Veteran - as to the nature and etiology of the Veteran's hypertension and addressing the multiple theories of entitlement that have been raised by the evidence of record.  Notably, in its November 2006 decision granting service connection for diabetes mellitus, the RO conceded the Veteran's herbicide exposure.  The Board has recharacterized the issue on appeal more broadly to take account of these multiple theories of entitlement.  This theory of entitlement should be considered by the AOJ as well.  

The Veteran has already been presumed to have been exposed to Agent Orange during active service.  In the past few years, VA has summarized National Academy of Science Updates with regard to Agent Orange.  

The available Vietnam Veteran studies have produced a mixture of positive and negative findings, as well as findings that are essentially indeterminate in that they report low-magnitude increases that are not statistically significant.  The primary evidence in favor of an association is the recent study by Kang et al.  Other Vietnam Veteran studies reporting a significant increased risk of hypertension are limited primarily by concern of control for confounding factors.... In view of the suggestive findings in the recent Kang study, VA will continue to closely monitor further developments regarding the possible association between herbicide exposure and hypertension.

75 Fed. Reg. 32540, 32549  (June 8, 2010). 

Another NAS Update was provided in 2012, which again placed hypertension in the category of "limited or suggestive" evidence of an association to herbicide exposure. In a 2014 public notice, VA again summarized the NAS Updates and additional studies pertaining to hypertension since 2010, and stated: 

As noted in VA's evaluation of prior NAS reports, ... the evidence overall includes a wide variety of results. While some Veteran studies have reported increased incidence of hypertension, others have found no increase. Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension. Two environmental studies published since Update 2010 examining environmental exposures in Taiwan and Alabama suggested a possible association between serum concentration of dioxin-like compounds and elevated blood pressure. Based on this limited amount of new information, NAS reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category. The two studies that provide evidence of an increased risk are limited by the design of the study or the type of assay used to measure exposure. 

79 Fed. Reg. 20308, 20309-20310  (April 11, 2014).

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associated with the claims file all outstanding VA treatment records.  Further, the claims file includes records dated up to January 2016 from Birmingham VAMC; however, more recent records from that facility may exist.  Hence, the AOJ should obtain from the Birmingham VAMC all outstanding records and associate them with the claims file.  

Given this information, an opinion is also necessary as to whether it is as likely as not that the Veteran's hypertension was caused by exposure to Agent Orange.  See Combee v. Brown, 34 F.3d F. 3d 1039, 1043-44 (Fed. Cir. 1994) (lack of availability of presumptive service connection does not preclude proof of direct service connection).  




B.  Helpless Child

Veterans that have been awarded 30 percent or more for service-connected disability are entitled to additional compensation for dependents, including children.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In order to be eligible for VA compensation, it must be shown that L.K. was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356 (a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id. 

The Veteran asserts that L.K. is entitled to VA benefits because she is a helpless child.  The Veteran maintains that L.K. became permanently incapable of self-support prior to reaching the age of 18.  In separate statements, the Veteran, and the child's mother, (who is also the Veteran's wife), explained that since L.K. was born in 1995 she has suffered from multiple illnesses to include major depressive disorder (suicidal ideation), super ventricular tachycardia (heart problem), asthma, breathing children, chronic constipation, chronic headaches (migraines), congenital atresia/stenosis (small intestine), irritable bowel syndrome, and lactose intolerance.  Additionally, she is treated at the UAB Hospital, Children's Hospital Montclair East, and East Side Mental Health.  See December 2014 VA Form 21- 0958, Notice of Disagreement; Letter from M.K. received in February 2015.  

The Board also notes that records from the UAB Hospital, Children's Hospital Montclair East, and East Side Mental Health are still outstanding.  While an attempt was made in March 2015 to obtain records from the Children's Hospital, additional efforts should be made.  It appears that records from the Children's Hospital were requested in the name of the Veteran and not the Veteran's daughter, L.K.  A review of the records indicates that in March 2015, the RO, requested treatment records from the Children's Hospital in support of the claim.  It appears that the RO's March 2015 request for records was not on behalf of L.K. but instead requested treatment records for the Veteran.  Specifically, in a subsequent response in March 2015, the Healthport Release of Information Medical Information Services responded that they were unable to complete the medical records request for the patient (noting the Veteran's name) because the records on the named patient could not be located.  See March 2015 Correspondence from Children's Hospital of Alabama.

Additionally, the Veteran submitted a January 2012 Social Security Administration (SSA) determination letter finding L.K. disabled as of January 14, 2010 due to being under the age of 18 and having a medically determinable physical or mental impairment that result in marked and severe functional limitations.

The duty to assist requires that these outstanding medical records be obtained and considered in adjudicating the Veteran's claim.  38 C.F.R. § 3.159 (2016).  Hence, on remand the Veteran should be afforded another opportunity to authorize the release of those records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding records of VA treatment of the Veteran. 

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain all outstanding, pertinent medical records for his daughter, L.K., to include from the UAB Hospital, Children's Hospital Montclair East, and East Side Mental Health.  If the Veteran responds, assist him in obtaining any additional evidence identified.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Then, ensure the Veteran is scheduled for examination, by an appropriate health professional-who has not previously examined the Veteran-to determine whether the Veteran's hypertension was caused or chronically worsened by his service-connected diabetes mellitus or caused by his active service, to include exposure to Agent Orange.  The entire claims file must be made available to the examiner for review.  After reviewing the file, the examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus.  In answering this question, the examiner should address whether the Veteran's hospitalization for pyelonephritis in March 2009, as well as any other periods of hospitalization for kidney related problems, is evidence of impaired renal function suggestive of diabetic nephropathy. 

(b)  If the examiner determines that hypertension was not caused by the Veteran's service-connected diabetes mellitus, the examiner must provide an opinion as to whether the Veteran's hypertension has been chronically worsened by his service-connected diabetes mellitus.  In answering this question, the examiner should address whether the Veteran's hospitalization for pyelonephritis in March 2009, as well as any other periods of hospitalization for kidney related problems, is evidence of impaired renal function suggestive of diabetic nephropathy:

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's hypertension had onset during active service or was caused by his active service, to include as a result of his presumed exposure to herbicides in Vietnam. 

In responding to this question, the examiner must specifically reference, in his or her opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure. 

In addition, the examiner must discuss: (1) whether he or she finds the NAS Updates to be persuasive; (2) whether there are other risk factors that might be the cause of the Veteran's hypertension; and (3) whether the Veteran's hypertension has manifested in an unusual manner. The examiner must weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors. 

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service.  Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure. 

The examiner's report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  If any requested opinion cannot be provided without resort to speculation, the reasons for this determination should be explained in the report.is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during his active service or is in any other way causally related to his active service.  This must include an opinion as to whether his hypertension was caused by exposure to Agent Orange during service.  

4.  Also, after all available records and/or responses from each contacted entity are associated with the claims file, submit the record for review by an appropriate medical professional or panel and a vocational expert to obtain an opinion as to whether the Veteran's daughter, L.K., has been permanently incapable of self-support before reaching the age of 18 follow the current procedures prescribed in 38 C.F.R. § 3.57.

5.  Then, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


